Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 8, and 10 have been amended and are hereby entered.
Claims 2 and 9 have been cancelled.
Claims 1, 3-8, and 10 are currently pending and addressed below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "a control unit configured to perform…" in claim 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure recited in the specification is as follows: “To that end, the control unit may include a machine-readable storage medium, for example, on which a 5 computer program is stored for carrying out the method. By way of example, the control unit may also include a processor which is able to access the machine-readable storage medium and execute the program.” (see at least the instant application: page 13 lines 3-8).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2018/0328742), hereinafter referred to as Asai, in view of Kakihara et al. (US Patent 5,046,011), hereinafter referred to as Kakihara, further in view of Lee et al. (US 2019/0094883), hereinafter referred to as Lee. Asai, Kakihara, and Lee are all considered analogous to the claimed invention because they are in the same field of determining the position of a vehicle by matching travel information to map information.

Regarding claim 1, Asai teaches:
A method for determining a position of a vehicle in a digital map ("A vehicle position estimation device 11 is a device configured to estimate a vehicle position of a vehicle and includes radar devices 12, cameras 13, a map database 14, a sensor group 15, and a controller 16." – see at least Asai: paragraph 0030) (The examiner notes that the “to estimate a vehicle position” as taught by Asai is equivalent to the claimed “determining a position of a vehicle”, because any determined position will never realistically be perfectly accurate, and is therefore at best an estimate of the actual position)
the method comprising: a) determining, using a yaw-rate sensor and/or an acceleration sensor and/or a velocity sensor, motion information about motion of the vehicle ("The accelerator sensor detects an operation amount of an accelerator pedal. The steering angle sensor detects an operation amount of a steering wheel. The brake sensor detects an operation amount of a brake pedal and pressure inside a brake booster. The vehicle speed sensor detects a vehicle speed. The acceleration sensors detect an acceleration/deceleration in the longitudinal direction and a lateral acceleration of the vehicle. The wheel speed sensors detect wheel speeds of respective wheels. The yaw rate sensor detects a yaw rate of the vehicle." – see at least Asai: paragraph 0036 lines 7-16. Further, "The movement amount detection unit 32 detects an odometry that is an amount of movement per unit time of the vehicle 21 from various types of information detected by the sensor group 15. " – see at least Asai: paragraph 0044 lines 1-4) (The examiner notes that the sensed information (i.e. accelerator pedal state, steering angle, brake pedal state, vehicle speed, wheel speed, and yaw rate) in Asai provides information about the motion of the vehicle, and therefore meets the claimed limitation of "motion information about the motion of the vehicle");
determining course information which is characteristic for the course of a stretch of road traveled by the vehicle, using motion information determined in a) ("Integration of odometries enables a travel trajectory of the vehicle to be calculated in an odometry coordinate system." – see at least Asai: paragraph 0044 lines 4-6. Further, "FIG. 7 is a diagram in which a travel trajectory based on amounts of movements of the vehicle is associated with target positions." – see at least Asai: paragraph 0050) (The examiner notes that the vehicle in Asai is configured to travel on a road (see at least Asai: Fig. 3 shown below, in which vehicle 21 is driving on road surface 22), so the travel trajectory of the vehicle is thereby equivalent to the course of a stretch of the road traveled by the vehicle. Therefore, the travel trajectory of the vehicle in Asai meets the claimed limitation of "course information which is characteristic for the course of a stretch of road traveled by the vehicle". Further, since the travel trajectory as recited in Asai is associated with target positions (see at least Asai: Fig. 7 shown below), said target positions also constitute course information determined using motion information determined in a));

    PNG
    media_image1.png
    416
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    804
    425
    media_image2.png
    Greyscale


c) matching the determined course information determined in b) to map information describes courses of roads stored in a digital map; determining the position of the vehicle in the digital map based on the matching ("Thus, storing a certain amount of past target position data in the odometry coordinate system by use of movement amount information of the vehicle 21 and matching the odometry coordinate system onto which the target position data are projected with the map coordinate system in which target positions are stored in advance enable a vehicle position to be estimated." – see at least Asai: paragraph 0092 lines 4-11).

Asai does not explicitly disclose, but Kakihara teaches:
the determined course information including road-bending occurrences and a length of a road section between road-bending occurrences (“In addition to this, every intersection, curve, corner, etc., is equipped with a node. Accordingly, each time an intersection, a curve, a corner or the like is detected, the vehicle position is map-matched to the node in the vicinity thereof.” – see at least Kakihara: Column 19 lines 8-12) (The examiner notes that each of the intersections, curves, and corners equipped with a node as taught by Kakihara may correspond to a claimed road-bending occurrence. Further, Kakihara teaches “Coordinate positional information is assigned to each of these nodes.” (see at least Kakihara: Column 2 lines 4-6), which indicates that the length of road section between road-bending occurrences is readily available based on the difference between the coordinates of nodes equipped to distinct road-bending occurrences);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai with these above aforementioned teachings from Kakihara to include road-bending occurrences and a length of a road section between road-bending occurrences in the determined course information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Kakihara’s method of assigning nodes to road-bending occurrences with Asai’s method of determining a vehicle position by matching map data to determined course information in order to include road-bending occurrences in the set of target positions which are matched to map data (“In addition to this, every intersection, curve, corner, etc., is equipped with a node.” – see at least Kakihara: Column 19 lines 8-10). Doing so would provide the benefit of determining the position of the vehicle relative to the road-bending occurrences via map-matching (“Accordingly, each time an intersection, a curve, a corner or the like is detected, the vehicle position is map-matched to the node in the vicinity thereof.” – see at least Kakihara: Column 19 lines 10-12).

Asai does not explicitly disclose, but Lee teaches:
wherein the motion information includes changes over time in yaw rate of the vehicle (“The driving state information of the vehicle may include a yaw rate and steering angle for estimating the driving direction of the vehicle.” – see at least Lee: paragraph 0034 lines 2-4) (The examiner notes that the driving state information which includes a yaw rate of the vehicle as taught by Lee is used for dead reckoning, which is based on the yaw rate information accumulated over time (“The first core unit may generate the first driving trajectory by accumulating DR data which are generated by performing DR (Dead Reckoning) on the driving state information sensed through the first sensing unit” – see at least Lee: paragraph 0009 lines 1-4). The examiner is interpreting the method of Lee to include tracking the change in yaw rate over time, because the yaw rate is not constant and the method of dead reckoning is based on predicting the current location of the vehicle based on these detected changes in yaw rate. Further, Fig. 5 of Lee as shown below illustrates a path which clearly indicates a change in yaw rate of the vehicle over time, because the trajectory for an unchanging yaw rate would instead be either be a straight line or a trajectory which only ever bends in one direction.).

    PNG
    media_image3.png
    445
    504
    media_image3.png
    Greyscale

the determined course information including… bending angles of the road-bending occurrences, the bending angles being determined using the changes in yaw rate over time (“the driving state information sensed by the first sensing unit 10 may be used to generate a first driving trajectory by applying dead reckoning (DR)” – see at least Lee: paragraph 0034 lines 9-12) (The examiner notes that the first sensing unit used to generate a first driving trajectory obtains driving state information of the vehicle, which includes changes in yaw rate over time as set forth above. Since the vehicle is configured to travel on a road, the first driving trajectory corresponds to a shape of the road as the vehicle travels along the road. Fig. 5 of Lee as shown above illustrates that the driving trajectory may include bends as determined by the sensed yaw rate information over time. Further, Fig. 7 of Lee as shown below illustrates how the trajectory is matched with map data, such that the trajectory is aligned with map data which contains the same bending shape. While Lee does not explicitly recite “bending angles”, the examiner is interpreting the prior art such that bending angles are an inherent property of the shape of the trajectory, because the bending angles from the trajectory must necessarily match the bending angles from the map data in order for their shapes to also match).


    PNG
    media_image4.png
    573
    536
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Asai with these above aforementioned teachings from Lee to determine motion information including changes in yaw rate over time, and using this yaw rate information to determine bending angles of the road-bending occurrences. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lee’s method of using dead reckoning to determine road bending angles based on accumulated yaw rate information over time with Asai’s method of determining a vehicle position by matching map data to determined course information in order to use the road bending data from the driving trajectory to determine a current position (“The position estimation unit 39 may estimate the current position of the vehicle by correcting the fused position determination information, using the first driving trajectory received from the first trajectory management unit 33.” – see at least Lee: paragraph 0062 lines 1-5). Doing so would provide the benefit of using the determined road bending information to aid in map matching (“Referring to an example illustrated in FIG. 7, the fused position determination information generation unit 59 may perform time synchronization on the map matching data by applying the second driving trajectory to the respective map matching data for sensor data of a lidar sensor, an AVM camera sensor and a front camera sensor.” – see at least Lee: paragraph 0061 lines 5-10. See also Fig. 7 of Lee as shown above).

Lee further teaches:
and autonomously driving the vehicle using the determined position of the vehicle (“The position estimation unit 39 may finally estimate the current position of the vehicle, and provide the estimated position to the autonomous driving control module 60 applied to an autonomous vehicle.” – see at least Lee: paragraph 0052 lines 1-4) (The examiner notes that the autonomous driving control module as taught by Lee is responsible for autonomously driving the vehicle using the determined position of the vehicle).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kakihara with these above aforementioned teachings from Lee to autonomously drive the vehicle using the determined position of the vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lee’s method of autonomously driving a vehicle based on a determined position of the vehicle with Asai’s method of determining a vehicle position by matching map data to determined course information in order to autonomously drive the vehicle based on the determined information (“Therefore, the autonomous driving control module 60 may generate an autonomous drive path based on surrounding environment recognition data (surrounding vehicles, pedestrians or obstacles) acquired through sensors mounted on the vehicle (for example, the first and second sensing units 10 and 40) and the current position of the vehicle, received from the position estimation unit 39, and control the steering, braking and driving systems of the vehicle to follow the generated autonomous drive path.” – see at least Lee: paragraph 0052 lines 4-13). Doing so would provide the benefit of safely operating the vehicle without the intervention of a human operator (“Although a driver does not operate the steering wheel, accelerator pedal or brake, the autonomous vehicle can travel to the destination by itself, while preventing a collision with an obstacle on the drive path and adjusting the speed and driving direction depending on the shape of a road.” – see at least Lee: paragraph 0003 lines 5-10.).

Regarding claim 3, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein the course of a stretch of road traveled at the moment by the vehicle is tracked until the position of the course in the map is determinable by matching the course to courses of roads stored in the map ("The succeeding step S106 corresponds to processing performed by the vehicle position estimation unit 35, in which, by matching target position data stored in the target position storage unit 33 with map information stored in the map database 14, a vehicle position of the vehicle 21 in the map coordinate system is estimated." – see at least Asai: paragraph 0086 lines 1-6) (The examiner notes that Fig. 14 of Asai as shown below demonstrates how step S106 as described in the preceding quote is utilized in the method as a whole. In particular, this step S106 of estimating vehicle position requires the previous steps, including step S102 in which an amount of movement is detected. This step S102 includes generating the vehicle trajectory (see at least Asai: paragraph 0081), which, as set forth above, constitutes the course of a stretch of road traveled at the moment by the vehicle. Therefore, following the process set forth in Fig. 14 below, it is interpreted that Asai teaches the claimed limitation).

    PNG
    media_image5.png
    717
    388
    media_image5.png
    Greyscale

Regarding claim 4, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein the course information determined in b) includes at least a distance between successive road-bending occurrences, or at least one bending angle ("The turning angle θt of the vehicle is, in the odometry coordinate system, an amount of attitude change until a present vehicle body attitude is reached and is therefore an angle difference of the vehicle body with a present direction of the vehicle body used as a reference angle. " – see at least Asai: paragraph 0057 lines 1-6) (The examiner notes that since the vehicle of Asai is configured to travel on a road, the turning angle of the vehicle is equivalent to the road-bending angle of the road that the vehicle is traveling on. Therefore, the turning angle θt taught by Asai is equivalent to the claimed "bending angle").

Regarding claim 5, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein the matching in c) is carried out with an at least self-learning or machine-learned algorithm ("For the matching (map matching), for example, an iterative closest point (ICP) algorithm is used." – see at least Asai: paragraph 0077 lines 9-11) (The examiner notes that the iterative closest point (ICP) algorithm is a type of machine-learned algorithm).

Regarding claim 6, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein a search area in the map is limited, using at least one piece of additional information about the position of the vehicle ("by matching the target position data with the map information with the turning point Pt1 used as a reference point, a vehicle position may be estimated uniquely. In addition, since target position data at the other points, including points in a range [D1-Pt1] and points preceding the point [Pt1-D2], are deleted or thinned out, an increase in the data amount of target position data may be suppressed and controlled appropriately." – see at least Asai: paragraph 0101 lines 1-12) (The examiner notes that the reference point taught by Asai constitutes the claimed "at least one piece of additional information about the position of the vehicle", and is used in conjunction with target position data and map information to limit the search area in the map as set forth in the preceding quote).

Regarding claim 7, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein feature information from a digital feature map is drawn upon to determine the position of the vehicle ("Since, as described above, detection of a plurality of turning points and retention of target position data in ranges going back from the respective turning points by the set distance D2 enable the target position data and the map information to be matched with each other with the respective turning points used as reference points, the estimation accuracy of vehicle positions may be improved." – see at least Asai: paragraph 0076) (The examiner notes that the turning points and target position data taught by Asai constitute the claimed "feature information" which is matched with the corresponding map information taught by Asai to determine the position of the vehicle).

Regarding claim 8, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 10, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Response to Arguments
Applicant's arguments filed March 29, 2022 have been fully considered but they are not persuasive. The newly added claim limitations have been addressed using the teachings of prior art reference Lee as set forth above.
Applicant has argued that none of the cited references teach or suggest determining course information including “bending angles of the road-bending occurrences, the bending angles being determined using the changes in yaw rate over time. However, as set forth above, Lee does teach the amended limitations such that, in combination with the teachings of Asai and Kakihara, the claimed invention is unpatentable under 35 U.S.C. 103.
Specifically, Lee teaches wherein the motion information includes changes over time in yaw rate of the vehicle (“The driving state information of the vehicle may include a yaw rate and steering angle for estimating the driving direction of the vehicle.” – see at least Lee: paragraph 0034 lines 2-4). As set forth in more detail above, Lee teaches that the change in yaw rate is measured over time in order to estimate a vehicle position using dead reckoning (“The first core unit may generate the first driving trajectory by accumulating DR data which are generated by performing DR (Dead Reckoning) on the driving state information sensed through the first sensing unit” – see at least Lee: paragraph 0009 lines 1-4).
Further, Lee teaches the determined course information including… bending angles of the road-bending occurrences, the bending angles being determined using the changes in yaw rate over time (“the driving state information sensed by the first sensing unit 10 may be used to generate a first driving trajectory by applying dead reckoning (DR)” – see at least Lee: paragraph 0034 lines 9-12). As set forth in more detail above, the generated trajectory includes bends which correspond to road-bending occurrences. Further, the system of Lee uses a map matching process to align the generated trajectory with a section of map data containing the same bending angles as the generated trajectory, as illustrated in Fig. 7 of Lee.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Higuchi (US 2016/0003630) teaches detecting a position of a vehicle using map matching based on a detected position and map data, and also teaches determining road shape. 
Takashima et al. (US Patent 4,879,658) teaches that vehicle travel locations are detected by an angular rate sensor and a distance sensor, and a vehicle turn point is matched to a map branch point.
Streit et al. (US Patent 5,774,824) teaches a map-matching navigation system, including calculating a measured yaw angle and compared it to a yaw angle of a map link.
Funabashi (US 2017/0154531) teaches a self-vehicle position obtainer, including determining an arc shape of a travel path based on the vehicle speed and the yaw rate of the self-vehicle.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./             Examiner, Art Unit 3667                                                                                                                                                                                           

/VIVEK D KOPPIKAR/             Supervisory Patent Examiner
Art Unit 3667